Citation Nr: 0829313	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


Whether the veteran submitted a timely substantive appeal in 
connection with a claim for entitlement to service connection 
for a sleep disorder.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 administrative decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the appellant 
had not submitted a timely substantive appeal regarding his 
August 2002 rating decision, which denied service connection 
for a sleep disorder.

The Board agrees with the RO's determination, as will be 
discussed in more detail below.  It finds that the veteran's 
VA Form 9, received in April 2005, wherein he attempted to 
complete his appeal, is an application to reopen the claim 
for service connection for a sleep disorder.  Therefore, the 
Board refers the issues to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

A substantive appeal as to the claim for entitlement to 
service connection for a sleep disorder was not filed within 
the one-year period from the date of mailing of the 
notification of the determination being appealed or within 60 
days from the date the statement of the case was issued.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the August 2002 rating decision.  Accordingly, the 
request for review on appeal of entitlement to service 
connection for a sleep disorder is dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the 
appellant timely entered an appeal following the August 2002 
rating decision, which denied service connection for a sleep 
disorder.  If the appellant has not filed a timely appeal, 
then his appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal (VA Form 9) 
following the issuance of a statement of the case.  See 38 
C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2007).  As to the 
first step of initiating appellate review, the appellant is 
to submit a notice of disagreement within one year from the 
date that the agency mails notice of the determination to the 
appellant.  See  38 C.F.R. § 20.302(a).  After the 
preparation and mailing of the statement of the case, the 
appellant then has the burden to submit a timely substantive 
appeal.  38 U.S.C.A. § 7105; see 38 C.F.R. § 20.302(b).

The RO informed the appellant of its denial of his claim for 
service connection for a sleep disorder in August 2002.  A 
notice of disagreement was timely filed in March 2003.  The 
RO mailed a statement of the case on November 10, 2003, 
wherein a decision review officer readjudicated the claim.  
In the statement of the case, the appellant was informed that 
he must complete his appeal by filing a VA Form 9.  He was 
also informed that he must file the appeal within 60 days 
from the date of that letter, or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the actions that he had appealed, and that 
his case would close if he did not appeal within that period.

VA received appellant's VA Form 9 on April 13, 2005.  The 
Board holds that this was not a timely filed substantive 
appeal as to his claim for entitlement to service connection.  
See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108.

Here, the RO informed the appellant in the November 2003 
statement of the case that in order for him to complete his 
appeal, he needed to file a "formal appeal" by completing 
and filing the enclosed VA Form 9 within the specified time 
period, which was 60 days from November 10, 2003.  The 
veteran, therefore, must have filed his substantive appeal by 
January 9, 2004.  In this case, VA received the substantive 
appeal for the claim in April 2005, which does not meet the 
60-day period following issuance of the statement of the 
case.  

The Board notes that the veteran claims that the 
"determination letter" arrived late because "they said 
letters were undeliverable."  See October 2005 Notice of 
Disagreement.  The August 2002 rating decision and November 
2003 statement of the case were both sent to a post office 
box provided by the veteran in his informal claim for 
entitlement to service connection for a sleep disorder.  See 
August 2002 informal claim.  A notice of disagreement was 
timely filed by the veteran, indicating that the veteran 
received the rating decision at this post office box address.  
The claims file also contains correspondence with the post 
office dated in January 2004, where VA requested the street 
address associated with the post office box address that had 
been provided by the veteran.  The post office confirmed that 
the post office box was currently associated with the veteran 
by providing his current street address, which matches other 
correspondence in the record.  The Board also notes that 
there are no returned mail envelopes in the file, and these 
are associated with the claims file if mail is returned 
undeliverable.

The April 2005 VA Form 9 from the appellant was the first 
statement received by him following the issuance of the 
November 2003 statement of the case, and there is nothing in 
the record that could be construed as a timely substantive 
appeal.

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claim for service 
connection for a sleep disorder is rejected in accordance 
with 38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the August 2002 rating decision is final.  McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 
Vet. App. 554 (1993).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) would not 
assist the appellant.  Specifically, the VCAA is primarily 
about obtaining evidence to support the appellant's claim.  
Here, the Board is dismissing the claim based upon 
preliminary matters of requisite procedure.  Accordingly, the 
VCAA can have no effect on this appeal.  See Smith v. Gober, 
14 Vet. App. 227 (2000) (VCAA has no effect of appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).


ORDER

The petition for appellate review as to the claim of 
entitlement to service connection for a sleep disorder is 
dismissed.





____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


